UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4605


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VLADIMIR PETROVICH MAZUR, a/k/a Vladimir Mazur,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:12-cr-00011-GEC-6)


Submitted:   April 29, 2014                       Decided:   May 14, 2014


Before WYNN and    FLOYD,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part; vacated and remanded by unpublished per curiam
opinion.


David L. Parker, DAVID L. PARKER, PC, Harrisonburg, Virginia,
for Appellant.     Timothy J. Heaphy, United States Attorney,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                A federal jury convicted Vladimir Petrovich Mazur of

conspiracy to distribute 100 grams of heroin, in violation of 21

U.S.C. § 846 (2012); stealing firearms from a licensed dealer,

in violation of 18 U.S.C. § 922(u) (2012); possession of stolen

firearms, in violation of 18 U.S.C. § 922(j) (2012); and use of

a    firearm     in   furtherance    of    a    drug   trafficking   offense,   in

violation of 18 U.S.C. § 924(c) (2012).                     The district court

sentenced Mazur to a total of 141 months of imprisonment and he

now appeals.          For the reasons that follow, we affirm Mazur’s

convictions but vacate the sentence and remand for resentencing.

                Mazur first argues on appeal that the district court

erred      in   denying    his   motion    to    suppress   statements    of    his

codefendant that the Government first disclosed during trial.

“In reviewing a district court’s ruling on a motion to suppress,

we    review     factual    findings      for   clear   error,   and   its   legal

conclusions de novo.”            United States v. Cain, 524 F.3d 477, 481

(4th Cir. 2008) (citation omitted); see also United States v.

Caro, 597 F.3d 608, 616 (4th Cir. 2010) (reviewing an alleged

Brady * violation de novo).          When the district court has denied a

defendant’s suppression motion, we construe the evidence in the




       *
           Brady v. Maryland, 373 U.S. 83 (1963).



                                           2
light    most    favorable           to    the    government.               United   States     v.

Grossman, 400 F.3d 212, 216 (4th Cir. 2005).

            In order to establish a Brady violation, Mazur must

demonstrate      that     the    evidence             at    issue     is    favorable    to    him,

either     because      it      is     exculpatory            or    impeaching;         that   the

evidence    was    suppressed             by    the        government;      and   that    he   was

prejudiced by that suppression.                            Strickler v. Greene, 527 U.S.
263,    281-82    (1999).            Favorable             evidence    is    material     if   the

defendant can demonstrate a reasonable probability that, had the

evidence been disclosed, the outcome of the proceeding would

have been different.            Caro, 597 F.3d at 619.                      We have thoroughly

reviewed the record and conclude that the district court did not

err in denying Mazur’s motion to suppress the statements.

            Mazur       next     argues          that        the    Government       failed      to

present sufficient evidence to support the conviction for the

drug conspiracy.          We review a district court’s decision to deny

a Fed. R. Crim. P. 29 motion for a judgment of acquittal de

novo.      United States v. Smith, 451 F.3d 209, 216 (4th Cir.

2006).     A defendant challenging the sufficiency of the evidence

faces a heavy burden.                United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).                The verdict of a jury must be sustained

“if, viewing the evidence in the light most favorable to the

prosecution,        the      verdict             is         supported        by   ‘substantial

evidence.’”          Smith, 451 F.3d    at     216     (citations        omitted).

                                                  3
Substantial evidence is “evidence that a reasonable finder of

fact   could    accept       as    adequate    and   sufficient     to    support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id.      (internal         quotation      marks      and     citation      omitted).

Furthermore, “[t]he jury, not the reviewing court, weighs the

credibility of the evidence and resolves any conflicts in the

evidence    presented.”            Beidler, 110 F.3d    at   1067    (internal

quotation      marks        and    citation       omitted).        “Reversal      for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”               Id. (internal quotation marks

and citation omitted).

            In order to prove that Mazur conspired to distribute

heroin, the Government needed to show (1) an agreement between

two or more persons, (2) that Mazur knew of the agreement, and

(3) that Mazur knowingly and voluntarily joined the conspiracy.

United States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en

banc).     However, the Government was not required to make this

showing through direct evidence.               In fact, “a conspiracy may be

proved wholly by circumstantial evidence,” and therefore may be

inferred from the circumstances presented at trial.                       Id. at 858

(citations omitted).             Moreover, while evidence of a buyer-seller

relationship alone is insufficient to establish a conspiracy,

such   evidence      “is    at    least   relevant    (i.e.   probative)     on   the

issue of whether a conspiratorial relationship exists.”                       United

                                           4
States v. Hackley, 662 F.3d 671, 679 (4th Cir. 2011) (internal

quotation marks and citation omitted).             With these principles in

mind, we conclude that while there was not overwhelming evidence

of   Mazur’s    participation     in   the    conspiracy,      the     Government

presented sufficient evidence from which the jury could conclude

that Mazur was guilty of the conspiracy offense.                  See Hackley,
662 F.3d at 675-81.

              Mazur also challenges his sentence on appeal.                  Mazur

argues that the district court erred in declining to reduce his

offense level for his minor role in the conspiracy, and that the

court erred in calculating the drug weight under the Guidelines.

In     reviewing     the   district    court’s     calculations      under    the

Guidelines, “we review the district court’s legal conclusions de

novo    and    its   factual   findings      for   clear     error.”       United

States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010) (internal

quotation marks and citation omitted); see also United States v.

Hicks, 948 F.2d 877, 882 (4th Cir. 1991) (“The calculation of

the amount of drugs which results in the establishment of the

base offense level is a factual determination subject to review

only for clear error.”) (citation omitted).                We will “find clear

error only if, on the entire evidence, we are left with the

definite and firm conviction that a mistake has been committed.”

Manigan, 592 F.3d at 631 (internal quotation marks and citation

omitted).

                                       5
            A defendant who is only a “minor participant” in a

criminal    activity    may    have    his      offense    level    reduced    by   two

levels.     U.S. Sentencing Guidelines Manual (“USSG”) § 3B1.2(b)

(2012).     This applies to a defendant who is “substantially less

culpable than the average participant,” “but whose role could

not be described as minimal.”                   USSG § 3B1.2(b), cmt. n.3(A) &

n.5.    In deciding whether the defendant played a minor role, the

“critical inquiry is thus not just whether the defendant has

done    fewer   bad   acts    than    his    co-defendants,        but   whether    the

defendant’s conduct is material or essential to committing the

offense.”       United States v. Pratt, 239 F.3d 640, 646 (4th Cir.

2001)    (internal    quotation       marks      and   citation    omitted).        The

defendant has the burden of showing by a preponderance of the

evidence that he played a minor role in the offense.                           United

States v. Akinkoye, 185 F.3d 192, 202 (4th Cir. 1999).                        We have

thoroughly reviewed the record and conclude that the district

court did not clearly err in denying a reduction in offense

level for a minor role.

            With respect to the drug weight, “[w]here there is no

drug seizure or the amount seized does not reflect the scale of

the offense, the court shall approximate the quantity of the

controlled substance.”         USSG § 2D1.1 cmt. n.5.               “For sentencing

purposes,       the   government       must        prove    the     drug      quantity

attributable to a particular defendant by a preponderance of the

                                            6
evidence.”        United States v. Bell, 667 F.3d 431, 441 (4th Cir.

2011) (citation omitted).               In addition, a district court must

provide an adequate explanation of its drug weight calculation,

to   allow    for       meaningful    appellate           review,       “such     that   the

appellate      court      need   ‘not     guess       at    the     district        court’s

rationale.’”        Id. at 442 (quoting United States v. Carter, 564
F.3d 325, 220 (4th Cir. 2009)).                     We conclude that the court

failed to provide a sufficient explanation for its drug weight

calculation to provide for meaningful appellate review.                                  The

court failed to explain how it arrived at the amount of heroin

attributable       to    Mazur   at     the       sentencing      hearing,        deferring

instead      to   the     presentence      report         (to    which      the     parties

objected), which similarly failed to specify the factual support

for the amount of heroin attributed to Mazur.

             Accordingly, we affirm Mazur’s convictions, but vacate

the sentence and remand for further proceedings consistent with

this opinion.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and   argument         would    not    aid    the    decisional

process.

                                                                    AFFIRMED IN PART;
                                                                 VACATED AND REMANDED




                                              7